PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/768,642
Filing Date: 16 Apr 2018
Appellant(s): BASF SE



__________________
James Napoli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 07 January 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kolter et al. (US Patent Application Publication 2012/0202894) in view of Cifter et al. (US Patent Application Publication 2015/0216798).
Kolter et al. discloses rapidly soluble dosage forms comprising active ingredients in a polymer matrix which comprises an amphiphilic polyether copolymer (abstract).  The polymer matrix allows for the solubilization of the active agent and form clear aqueous solutions (paragraphs [4-5]).  The polyether polymer can be composed of 13 wt% of polyethylene glycol (MW = 6000), 57 wt% vinylcaprolactam, 30 wt% vinyl acetate, and have a molecular weight of 44k Daltons (example polymer 1).  The polymer can be used to prepare transparent solid solutions (such as example 4).
Kolter et al. further suggests the inclusion of aromas and/or sweeteners in the dosage form prepared (paragraphs [58 & 79]), and adding such additional constituents before or during extrusion (paragraph [58]). However, Kolter et al. does not disclose the specific aromatic agents instantly recited, such as vanillin.  Kolter et al. also does not disclose the amount to use for the aroma and/or sweeteners.
Cifter et al. discloses orally administered dosage forms, such as tablets (title, abstract, and claim 15).  The tablets can contain sweeteners and aromatic agents (paragraphs [42-43] & claim 16).  These two excipients are present in from 0.01 to 5.0 wt% and 0.05 to 5.0 wt%, respectively (paragraphs [42-43] & claims 24 and 26).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the sweeteners and aromatic ingredients taught by Cifter et al. in the formulation disclosed by Kolter et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  And as for the total amount, the amount of the two together does not read upon the instantly recited range, but it does overlap.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claim 1 recites that the odorant and flavoring are limited to at least one “synthetically” prepared odorant and flavoring. Neither Kolter et al. nor Cifter et al. state whether sweeteners and aromatic ingredients are synthetic or not, and thus it is not stated that these are limited to those synthetically prepared.  However, synthetic relates to the way in which a material is obtained (not naturally obtained).  The patent-ability of a product does not depend on its method of production, and if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Thus, while the references are silent as to how the aroma and sweetener are obtained, the ingredients disclosed reads on the limitations instantly recited with regards to the formulation.  Thus, the formulation recited by instant claims 1 and 10 are rendered prima facie obvious.
Instant claims 6 and 11-12 further limit the polyvinyllactam polymer, and the amphiphilic polyether copolymer disclosed by Kolter et al. reads upon these limitations.
Instant claims 7 and 8 further limit the odorant and flavoring, and Cifter et al. discloses that examples of useful aromatic compounds include vanillin (claim 25).
Instant claim 9 further limits the manner in which the formulation is obtained, and Kolter et al. discloses preparing the formulation by melt extrusion (paragraph [45] & examples).

(2) Response to Argument

The Appellant argues that the obviousness rejection over Kolter et al. in view of Cifter et al. is not proper. The Appellant argues that Kolter et al. requires a hydrophilic polymer, and such an ingredient is essential for the invention disclosed therein in order to provide for the rapid drug release. This additional polymer is important for the increased bioavailability and controlled release of the inventive formulation of Kolter et al. This is the opposite of the claimed invention, as the claimed invention provides for a slow release of the odorant/flavorant, whereas Kolter et al. is directed to rapid release. And as the instantly claimed invention is completely different from that disclosed by Kolter et al., the rejection is improper. The Appellant further argues that the formulations of Kolter et al. and Cifter et al. are completely different from each other as well, and thus the rejection is not proper.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. In response to the arguments that Kolter et al. (and Cifter et al.) teach rapid release of the drug (as opposed to slow), it is noted that there is no limitation recited by the instant claims as to the release profile of the formulation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP 2145. Thus, the presence and/or removal of the hydrophilic polymer (taught by Kolter et al.) is not put forth as part of the rejection rationale.
The rejection is also considered proper as Kolter et al. and Cifter et al. are considered to be similar art, as both are directed to orally administered dosage forms for the delivery of drugs.

The Appellant also argues that Kolter et al. requires a hydrophilic polymer, and such an ingredient is excluded from the scope of the claimed invention as “consisting language” is employed. The Examiner also does not find persuasive the arguments relating to the “consisting of” language and the exclusion of the hydrophilic polymer.  The “consisting of” limitation limits the formulation to (a) the odorants and flavorings and (b) a polymer matrix. The polymer matrix is “based” on the graft copolymer, but otherwise the polymer matrix is not limited to just the polyvinyllactam. Other ingredients present in the polymer matrix are thus not excluded, such as the hydrophilic polymer taught by Kolter et al.

The Appellant further states that the claimed invention provides for unexpected benefits. Comparative example 7 shows the importance of a solid solution in achieving the unexpected effects, as a transparent and homogenous formulation are not obtained. Also, tests 1 and 2 show the excellent time-release properties afforded by the formulation using the polymer matrix, and examples 1-6 demonstrate the transparency for the formulations.
The Examiner also acknowledges the evidence of unexpected results put forth by the Appellant, but does not consider them persuasive. From the instant specification, tests 1 and 2, showed that the aromas tested were released more slowly than when not in the formulation. However, it is unclear whether or not thus effect is unexpected or beneficial, as the specification does not state what would have been expected (or not expected) by one of ordinary skill in the art at the time of filing. Further, clearly slower release is not intrinsically better, as Kolter et al. is directed to faster controlled release. The removal of an essential ingredient taught by Kolter et al. (the hydrophilic polymer) would be expected to have an effect on the formulation disclosed by Kolter et al., and thus the evidence shown in the specification appears to establish that this essential ingredient has an effect. 
The preparation of transparent homogeneous formulations is also not unexpected, as Kolter et al. also discloses the preparation of transparent formulation with the aroma or sweetener in the polymer matrix.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Brian Gulledge/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612     


/FEREYDOUN G SAJJADI/Supervisory Patent Examiner, Art Unit 1699                                                                                                                                                                                                        

                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.